Case 6:20-cv-01210 Document 1-4 Filed 12/31/20 Page 1 of 24




                  EXHIBIT D
                Case 6:20-cv-01210 Document 1-4 Filed 12/31/20 Page 2 of 24

                                                                                                                                              USOO6968248B1


(12) United States Patent                                                                (10) Patent No.:                                                                                         US 6,968,248 B1
       Mata et al.                                                                       (45) Date of Patent:                                                                                                 Nov. 22, 2005
(54) AGENT REACTIVE SCHEDULING IN AN                                                         5,696.689 A * 12/1997 Okumura et al. ........... 700/121
        AUTOMATED MANUFACTURING                                                              5,943,652 A * 8/1999 Sisley et al. ................... 705/9
        ENVIRONMENT                                                                                                                   OTHER PUBLICATIONS
(75) Inventors: Gustavo Mata, Austin, TX (US);                                 “A Dynamic Reactive Scheduling Mechanism for Respond
                Steven C. Nettles, Johnson City, TX                            ing to Changes of Production Orders and Manufacturing
                (US); Larry D. Barto, Austin, TX                               Resources', 2001, Elsevier Science.
                (US); Yiwei Li, Austin, TX (US)
                                                                               * cited by examiner
(73) Assignee: Advanced Micro Devices, Inc., Austin,
                TX (US)                                                        Primary Examiner Jayprakash N. Gandhi
(*) Notice: Subject to any disclaimer, the term of this                        (74) Attorney, Agent, or Firm-Williams, Morgan &
                patent is extended or adjusted under 35                        AmerSon, P.C.
                U.S.C. 154(b) by 0 days.
(21) Appl. No.: 11/151,098                                                     (57)                                                                      ABSTRACT
(22) Filed:          Jun. 13, 2005
                                                                               A method and apparatus for Scheduling in an automated
            Related U.S. Application Data                                      manufacturing environment, comprising are disclosed. The
(63) Continuation of application No. 10/135,145, filed on                      method includes detecting an occurrence of a predetermined
     Apr. 30, 2002, now Pat. No. 6,907.305.                                    event in a proceSS flow; notifying a Software Scheduling
                 s       s                     s-Y s                           agent of the occurrence, and reactively Scheduling an action
(51) Int. Cl. ............................................... G06F 1900        from the Software scheduling agent responsive to the detec
(52) U.S. Cl. ........................ 700.99,700/100,700,121
                                                     s             70sls
                                                                               tion of the predetermined event. The apparatus is automated
                                                                               manufacturing environment including a process flow and a
                                                                               computing System. The computing System further includes a
(58) Field of Search .......................... 700/99, 100, 101,              plurality of Software Scheduling agents residing thereon, the
                                                 700/117, 121; 705/8           Software Scheduling agents being capable of reactively
(56)                     References Cited                                      Scheduling appointments for activities in the process flow
                                                                               responsive to a plurality of predetermined events.
                 U.S. PATENT DOCUMENTS
       4,994,980 A           2/1991 Lee et al. ................... 700/173                                                22 Claims, 6 Drawing Sheets


                110 -
             205

                                                                                                                                                                                                                 210

                                                                                                                                                                                                                200
                                                                               OPERATING SYSTEM                                                                                                                 265
                                                                                   SOFTWARE AGENT                                                                                                               270
                                                                                                                          MES
                                                                                         -   - -   -   -   - -   - -   a- -   -   -   -   -   -   - -   - -   -   -   -   -   -   -       -   -   -   -   -     255




                                                                                    USER INTERFACE
                                                                                      SOFTWARE
                                                                             w &   w w       w w           w a     is a           a w               . . . . . .           . . .       .       .   . w a         280


                                                                                   AMHS SOFTWARE
                                                                                         COMPONENT(S)
         Case 6:20-cv-01210 Document 1-4 Filed 12/31/20 Page 3 of 24


U.S. Patent         Nov. 22, 2005     Sheet 1 of 6            US 6,968,248 B1



  100 - a                 110 - A st

    105-A                                             120




                                         130
   130           PROCES                              PROCES          130
                 STOOL                               S TOOL
                                        135
          115                   140     145                   115



                                FIG.

                                                                      210

                                                                     200
                                        OPERATING SYSTEM             265
                                         SOFTWARE AGENT              270
                                                      S
                                                                     255

                                                                     280
                                          AMHS SOFTWARE
                                           COMPONENT(S)
      Case 6:20-cv-01210 Document 1-4 Filed 12/31/20 Page 4 of 24


U.S. Patent      Nov. 22, 2005                       Sheet 2 of 6                                        US 6,968,248 B1


                                                                      0
                                                                      Z
                                                                      9
                          ||
                          9




                                                                    EO?-][\SR–|   SHONITSCE _LNESOV/
                                 ENIHOV/W NITCEHOS

                                                                                  SON|T{\CEH   LNESOV/
      Case 6:20-cv-01210 Document 1-4 Filed 12/31/20 Page 5 of 24


U.S. Patent       Nov. 22, 2005       Sheet 3 of 6     US 6,968,248 B1




                                  N               cy       V
                             H                H-       H

              5              O
                             -
                                              O
                                              -
                                                       O
                                                       -
      Case 6:20-cv-01210 Document 1-4 Filed 12/31/20 Page 6 of 24


U.S. Patent                                            US 6,968,248 B1
      Case 6:20-cv-01210 Document 1-4 Filed 12/31/20 Page 7 of 24


U.S. Patent        Nov. 22, 2005   Sheet 5 of 6        US 6,968,248 B1




     LOT                                      APP,
    AFTER                           PPl   - APP
    SET          APF               APP,           3




    BEFOR
    E SHIFT

    LOT

    LOT                            APP
            --         - SHIFT
    LOT
    AER
              tC


                          FIG. 6B
      Case 6:20-cv-01210 Document 1-4 Filed 12/31/20 Page 8 of 24


U.S. Patent      Nov. 22, 2005                               US 6,968,248 B1




                     -I
                     5DI
                     *
                     V//,                        "8SEOI-|Z
              Case 6:20-cv-01210 Document 1-4 Filed 12/31/20 Page 9 of 24


                                                    US 6,968,248 B1
                              1                                                                       2
     AGENT REACTIVE SCHEDULING IN AN                                  numerous parts, typically 40,000 waferS or more, and
       AUTOMATED MANUFACTURING                                        numerous part types, typically 100 part types or more, are
              ENVIRONMENT                                             Simultaneously being manufactured. AS each wafer moves
                                                                      through the Semiconductor factory (or, “fab'), it may
   This is a continuation of application Ser. No. 10/135,145          undergo more than 300 processing Steps, many of which use
filed Apr. 30, 2002, issued Jun. 14, 2005, as U.S. Pat. No.           the Same machines. A large factory may contain approxi
6,907,305.                                                            mately 500 computer-controlled machines to perform this
   The United States Government has a paid-up license in              wafer processing. Routing, Scheduling, and tracking mate
this invention and the right in limited circumstances to              rial through the fab is a difficult and complicated task, even
require the patent owner to license others on reasonable              with the assistance of a computerized factory control Sys
terms as provided for by the terms of Award No.                       tem.
70NANB7H3041 awarded by the United States Department                      Efficient management of a facility for manufacturing
of Commerce, National Institute of Standards and Technol              products Such as Semiconductor chips requires monitoring
ogy (“NIST).                                                          various aspects of the manufacturing process. For example,
                                                                 15   it is typically desirable to track the amount of raw materials
         BACKGROUND OF THE INVENTION                                  on hand, the Status of work-in-proceSS and the Status and
                                                                      availability of machines and tools at every Step in the
  1. Field of the Invention                                           process. One of the most important decisions is Selecting
   This invention pertains to automated manufacturing envi            which lot should run on each machine at any given time.
ronments, and, more particularly, to Scheduling in an auto            Additionally, most machines used in the manufacturing
mated manufacturing environment.                                      process require Scheduling of routine preventative mainte
   2. Description of the Related Art                                  nance (“PM”) and equipment qualification (“Qual”) proce
   Growing technological requirements and the Worldwide               dures, as well as other diagnostic and reconditioning pro
acceptance of Sophisticated electronic devices have created           cedures that must be performed on a regular basis. These
an unprecedented demand for large-scale, complex, inte           25   procedures should be performed Such that they do not
grated circuits. Competition in the Semiconductor industry            impede the manufacturing process itself.
requires that products be designed, manufactured, and mar                One approach to this issue implements an automated
keted in the most efficient manner possible. This requires            “Manufacturing Execution System” (“MES”). An auto
improvements in fabrication technology to keep pace with              mated MES enables a user to view and manipulate, to a
the rapid improvements in the electronics industry. Meeting           limited extent, the Status of machines and tools, or “entities,”
these demands Spawns many technological advances in                   in a manufacturing environment. In addition, an MES per
materials and processing equipment and Significantly                  mits dispatching and tracking of lots or work-in-process
increases the number of integrated circuit designs. These             through the manufacturing process to enable resources to be
improvements also require effective utilization of computing          managed in the most efficient manner. Specifically, in
resources and other highly Sophisticated equipment to aid,       35   response to MES prompts, a user inputs requested informa
not only design and fabrication, but also the Scheduling,             tion regarding work-in-proceSS and entity Status. For
control, and automation of the manufacturing process.                 example, when a user performs a PM on a particular entity,
   Turning first to fabrication, integrated circuits, or micro        the operator logs the performance of the PM (an “event”)
chips, are manufactured from modern Semiconductor                     into an MES screen to update the information stored in the
devices containing numerous Structures or features, typically    40   MES database with respect to the status of that entity.
the size of a few micrometers. The fabrication proceSS                Alternatively, if an entity is to be put down for repair or
generally involves processing a number of wafers through a            maintenance, the operator will log this information into the
Series of fabrication tools. Layers of materials are added to,        MES database, which then prevents use of the entity until it
removed from, and/or treated on a Semiconducting Substrate            is Subsequently logged back up.
during fabrication to create the integrated circuits. The        45      Although MES systems are sufficient for tracking lots and
fabrication essentially comprises the following four basic            machines, Such Systems Suffer Several deficiencies, the most
operations:                                                           obvious of which are their passive nature, lack of advance
   layering, or adding thin layers of various materials to a          Scheduling and inability to Support highly automated factory
      wafer from which a Semiconductor is produced;                   operations. Current MES Systems largely depend on manu
   patterning, or removing Selected portions of added layers,    50   facturing perSonnel for monitoring factory State and initiat
   doping, or placing Specific amounts of dopants in Selected         ing activities at the correct time. For example, a lot does not
      portions of the wafer through openings in the added             begin processing until a wafer fab technician (“WFT)
      layers, and                                                     issues the appropriate MES command. And, prior to pro
   heat treating, or heating and cooling the materials to             cessing, a WFT must issue an MES command to retrieve the
      produce desired effects in the processed wafer.            55   lot from the automated material handling system (“AMHS)
   Although there are only four basic operations, they can be         with Sufficient advance planning that the lot is available at
combined in hundreds of different ways, depending upon the            the machine when the machine becomes available. If the
particular fabrication process. See, e.g., Peter Van Zant,            WFT does not retrieve the lot soon enough, or neglects to
Microchip Fabrication A Practical Guide to Semiconductor              initiate processing at the earliest available time, the machine
Processing (3d Ed. 1997 McGraw-Hill Companies, Inc.)             60   becomes idle and production is adversely impacted.
(ISBN 0-07-067250-4). Each fabrication tool performs one                 These types of deficiencies in the typical automated MES
or more of four basic operations. The four basic operations           emphasize the importance of the WFT in the efficient
are performed in accordance with an overall process to                operation of the manufacturing process. WFTS perform
finally produce the finished Semiconductor devices.                   many vital functions. For instance, WFTs initiate dispatch
   Controlling a Semiconductor factory fabricating Such inte     65   ing, transport, and processing as their attention and time
grated circuits, however, is a challenging task. A Semicon            permits. They make Scheduling decisions Such as whether to
ductor factory (“fab') is a complex environment where                 run an incomplete batch, as opposed to waiting for addi
             Case 6:20-cv-01210 Document 1-4 Filed 12/31/20 Page 10 of 24


                                                     US 6,968,248 B1
                              3                                                                     4
tional approaching lots, or performing PM or qualification             in a proceSS flow; notifying a Software Scheduling agent of
procedures instead of processing lots. WFTS perform non                the occurrence, and reactively Scheduling an action from the
value added MES transactions and utilize conventional                  Software Scheduling agent responsive to the detection of the
factory control Systems that are passive. In this context, the         predetermined event. Alternative embodiments include a
term "passive” means activities in the control System must             computing System programmed to perform this method and
be initiated by the WFT, as opposed to being self-starting or          a computer-readable program Storage medium encoded with
Self-initiating.                                                       instructions to implement this method. In Still another
   However, the presence of WFTs also inevitably intro                 embodiment, the invention includes automated manufactur
duces Some inefficiencies. There typically is a large differ           ing environment, comprising a process flow and a comput
ence between the performance of the best WFT and the                   ing System. The computing System further includes a plu
performance of the worst WFT. A WFT typically simulta                  rality of Software Scheduling agents residing thereon, the
neously monitors the processing of multiple tools and lots,            Software Scheduling agents being capable of reactively
making it difficult to focus on an individual lot or tool.             Scheduling appointments for activities in the process flow
Furthermore, the size and complexity of the modern fabri               responsive to a plurality of predetermined events.
cation process flows makes it exceedingly difficult for a         15
WFT to foresee and prevent downstream bottlenecks or                         BRIEF DESCRIPTION OF THE DRAWINGS
Shortages arising from upstream activities. Shift changes,
rest breaks, and days off for the WFT also create inefficien             The invention may be understood by reference to the
cies or machine idle time that adversely impact the manu               following description taken in conjunction with the accom
facturing process flow. Just as the importance of the WFT is           panying drawings, in which like reference numerals identify
magnified by the deficiencies of the automated MES, so are             like elements, and in which:
the inefficiencies of the WFT magnified by his importance.                FIG. 1 conceptually depicts a portion of one particular
   Thus, factory control Systems utilized in today's wafer             embodiment of a proceSS flow constructed and operated in
tabs are passive and do not enable a high degree of auto               accordance with the present invention;
mation. These systems are very dependent on WFTs and              25      FIG. 2 conceptually depicts, in a partial block diagram,
other factory staff to monitor the state of the factory, to            Selected portions of the hardware and Software architectures,
continuously react to change, to make rapid logistical deci            respectively, of the computing devices in FIG. 1;
Sions, and to initiate and coordinate factory control activity            FIG. 3 conceptually depicts one particular implementa
in a timely manner. These WFTS are agents, providing the               tion of the apparatus of FIG. 1, i.e., in a portion of a process
active element that is lacking in factory control Systems. AS          flow from a Semiconductor fabrication facility, and the
a result, factory effectiveneSS in the highly competitive              manner in which it Schedules appointments for the consump
semiconductor industry is quite dependent on the availabil             tion of resources,
ity, productivity, skill level, and consistency of these human            FIG. 4 conceptually depicts a calendar of booked appoint
agents. WFTs must monitor and operate a number of tools                ments,
located in various bays in a fab. They are forced to multiplex    35     FIG. 5 conceptually illustrates three related calendars of
acroSS tools, bays, material handling Systems and a variety            booked appointments,
of factory control Systems. As a fab's production ramps and              FIG. 6A and FIG. 6B conceptually illustrates the changing
more complex processes are introduced, it becomes more                 of booked appointments to take advantage of early Start
difficult to meet the increased complexity and volume with             times, and
out increasing staff or system capabilities. WFTs visibility of   40      FIG. 7A and FIG. 7B conceptually illustrate two circum
upstream and downstream operations, tool State, work-in                stances in which booked appointments are changed to
proceSS and resource availability is limited.                          accommodate unexpectedly long durations for preceding
   However, key logistical decisions are frequently based on           booked appointments.
this limited and dated information, which is only partially              While the invention is susceptible to various modifica
provided by factory control systems. WFTS spend a signifi         45   tions and alternative forms, specific embodiments thereof
cant amount of time interacting with Systems, monitoring               have been shown by way of example in the drawings and are
factory events and State changes, and performing other                 herein described in detail. It should be understood, however,
non-value added functions, Such as MES logging. Shift                  that the description herein of Specific embodiments is not
changes disrupt the operation of the fab as the technicians            intended to limit the invention to the particular forms
are temporarily unable to provide required monitoring and         50   disclosed, but on the contrary, the intention is to cover all
coordination. Despite the best efforts of the technicians,             modifications, equivalents, and alternatives falling within
utilization of tools Suffer, adversely impacting other key             the Spirit and Scope of the invention as defined by the
factory metrics including cycle time, inventory levels, fac            appended claims.
tory output and mix. With the need for intrabay material
handling to transport 12-inch wafers in new 300 mm wafer          55                DETAILED DESCRIPTION OF THE
fabs, Significant additional complexity is introduced. Con                                  INVENTION
ventional factory control Systems are not capable of provid
ing this level of detailed Scheduling and execution control.             Illustrative embodiments of the invention are described
   The present invention is directed to resolving, or at least         below. In the interest of clarity, not all features of an actual
reducing, one or all of the problems mentioned above.             60   implementation are described in this specification. It will of
                                                                       course be appreciated that in the development of any Such
            SUMMARY OF THE INVENTION                                   actual embodiment, numerous implementation-specific
                                                                       decisions must be made to achieve the developerS Specific
  The invention, in its various aspects and embodiments, is            goals, Such as compliance with System-related and busineSS
a method and apparatus for Scheduling in an automated             65   related constraints, which will vary from one implementa
manufacturing environment. In one embodiment, a method                 tion to another. Moreover, it will be appreciated that Such a
comprises detecting an occurrence of a predetermined event             development effort, even if complex and time-consuming,
             Case 6:20-cv-01210 Document 1-4 Filed 12/31/20 Page 11 of 24


                                                    US 6,968,248 B1
                              S                                                                      6
would be a routine undertaking for those of ordinary skill in         desktop computer, a mini-computer, a mainframe computer,
the art having the benefit of this disclosure.                        or a Supercomputer. The computing device 110 may even be,
   FIG. 1 conceptually illustrates a portion of one particular        in Some alternative embodiments, a processor or controller
embodiment of a process flow 100 constructed and operated             embedded in the process tool 115. The invention also is not
in accordance with the present invention. The process flow            limited to UNIX-based operating systems. Alternative oper
100 fabricates semiconductor devices. However, the inven              ating systems (e.g., WindowsTM-, LinuxTM-, or disk operat
tion may be applied to other types of manufacturing pro               ing system (“DOS”)-based) may also be employed. The
cesses. Thus, in the process flow 100 discussed above, the            invention is not limited by the particular implementation of
lots 130 of wafers 135 may be more generically referred to            Such features in the computing device 110.
as “work pieces.” The process tools 115 and any process                 The computing device 110 also includes a processor 205
operations performed thereon need not necessarily be related          communicating with storage 210 over a bus system 215. The
to the manufacture of Semiconductor devices in all embodi             Storage 210 typically includes at least a hard disk (not
ments. However, for the sake of clarity and to further an             shown) and random access memory (“RAM”) (also not
understanding of the invention, the terminology pertaining            shown). The computing device 110 may also, in Some
to Semiconductor fabrication is retained in disclosing the       15   embodiments, include removable Storage Such as an optical
invention in the context of the illustrated embodiments.              disk 230, or a floppy electromagnetic disk 235, or some
  The illustrated portion of the process flow 100 includes            other form, Such as a magnetic tape (not shown) or a Zip disk
two stations 105, each station 105 including a computing              (not shown). The computing device 110 includes a monitor
device 110 communicating with a process tool 115. The                 240, keyboard 245, and a mouse 250, which together, along
stations 105 communicate with one another over commu                  with their associated user interface software 255 comprise a
nications links 120. In the illustrated embodiment, the               user interface 260. The user interface 260 in the illustrated
computing devices 110 and the communications links 120                embodiment is a graphical user interface (“GUI”), although
comprise a portion of a larger computing System, e.g., a              this is not necessary to the practice of the invention.
network 125. The process tools 115 in FIG. 1 are processing              Each computing device 110 includes, in the illustrated
lots 130 of wafers 135 that will eventually become inte          25   embodiment, a Software agent 265 residing in the Storage
grated circuit devices. The process flow 100 also includes            210. Note that the software agents 265 may reside in the
portions of a MES and an automated materials handling                 process flow 100 in places other than the computing devices
system (“AMHS”), neither of which is shown for the sake of            110. The situs of the software agent 265 is not material to the
clarity, and other integrated factory controls. The AMHS              practice of the invention. Note also that, Since the Situs of the
“handles” the lots 130 and facilitates their transport from           Software agents 265 is not material, Some computing devices
one station 105 to another, as well as other locations in the         110 may have multiple software agents 265 residing thereon
process flow 100.                                                     while other computing devices 110 may not have any. Thus,
   AS mentioned above, the computing devices 110 may be               there need not be a one-to-one correspondence between the
part of a larger computing System 125 by a connection over            computing devices 100 and the process tools 115. Software
the communications linkS 120. Exemplary computing Sys            35   component(s) 270, 280 of an automated MES, such as
tems in Such an implementation would include local area               WORKSTREAMTM, and of an AMHS, respectively, also
networks (“LANs”), wide area networks (“WANs”), system                reside on at least one computing device 110. AS with the
area networks ("SANs”), intranets, or even the Internet. The          software agent(s) 265, the software components 270, 280
computing System 125 employs a networked client/server                may reside anywhere within the process flow 100.
architecture, but alternative embodiments may employ a           40      Referring now to FIG. 1 and FIG. 2, the software agents
peer-to-peer architecture. Thus, in Some alternative embodi           265 each represent Some "manufacturing domain entity,”
ments, the computing devices 110 may communicate                      e.g., a lot 130, a process tool 115, a resource, a PM, or a
directly with one another. The communications links 120               Qual. A process tool 115 may be a fabrication tool used to
may be wireless, coaxial cable, optical fiber, or twisted wire        fabricate Some portion of the waferS 135, i.e., layer, pattern,
pair links, for example. The computing System 125, in            45   dope, or heat treat the wafers 135. Or, the process tool 115
embodiments employing one, and the communications links               may be a metrology tool used to evaluate the performance of
120 will be implementation specific and may be imple                  various parts of the process flow 100. The software agents
mented in any Suitable manner known to the art. The                   265, collectively, are responsible for efficiently scheduling
computing System 125 may employ any Suitable communi                  and controlling the lots 130 of wafers 135 through the
cations protocol known to the art, e.g., Transmission Control    50   fabrication process. In furtherance of these objectives, the
Protocol/Internet Protocol (“TCP/IP”).                                Software agents 265 interface with the software components
   FIG. 2 depicts selected portions of the hardware and               270, 280 of the MES and AMHS, respectively, and are
Software architectures of the computing devices 110. Some             integrated with other existing factory control Systems (not
aspects of the hardware and Software architecture (e.g., the          shown). The Software agents 265, where appropriate, also
individual cards, the basic input/output system (“BIOS"),        55   interface with the process tools 115 and other equipment
input/output drivers, etc.) are not shown. These aspects are          through a Software implemented “equipment interface”
omitted for the Sake of clarity, and So as not to obscure the         (“EI”) (not shown). As will be apparent to those skilled in
present invention. AS will be appreciated by those of ordi            the art having the benefit of this disclosure, the manner in
nary skill in the art having the benefit of this disclosure,          which this interface and integration occurs is implementa
however, the Software and hardware architectures of the          60   tion specific, depending upon the makeup and configuration
computing devices 110 will include many Such routine                  of the MES, the AMHS, and the other factory control
features.                                                             Systems.
   In the illustrated embodiment, the computing device 110               Of particular interest to the present invention, the Software
is a WorkStation, employing a UNIX-based operating System             agents 265 reactively Schedule, initiate, and execute activi
200, but the invention is not so limited. The computing          65   ties on behalf of their respective manufacturing domain
device 110 may be implemented in virtually any type of                entities. In the illustrated embodiment, the Software agents
electronic computing device Such as a notebook computer, a            265 also proactively schedule activities. Collectively, the
             Case 6:20-cv-01210 Document 1-4 Filed 12/31/20 Page 12 of 24


                                                    US 6,968,248 B1
                                7                                                                          8
Software agents 265, among other things, Schedule ahead for              More particularly, when the software agents 265 are
each lot 130 one or more operations on a Specific qualified           created, they create listenerS and Subscribe to published
process tool 115, including transports and required                   events by adding the listeners to the event publisher. Lis
resources, as discussed further below. This includes making           teners enable the software agents 265 to react to events in the
optimizing decisions Such as running an incomplete batch,             process flow 100 in an appropriate manner. Table 1, below,
as opposed to waiting for an approaching lot 130, and                 lists the relevant software agents 265 employed in the
scheduling opportunistic preventive maintenance (“PM”)
procedures or qualification tests ("Quals”) to meet specifi           illustrated embodiment, the listeners they create, and a
cations. The software agents 265 schedule and initiate                description of their function. Note that the use of publishers
activities Such as lot transport and processing, perform MES          and Subscribers via listenerS and notifiers in this manner is
transactions, monitor processing and transport; and react to          known to the art, and any Suitable technique may be
unscheduled activities or deviations from Scheduled activi            employed.
ties. Furthermore, in the illustrated embodiment, the Soft
ware agents 265 are configurable in a manner that allows a                                             TABLE 1.
user to influence their behavior in order to tune the perfor     15
mance of the process flow 100.                                                         Software Agents and Associated Listeners
   In the illustrated embodiment, the scheduling agents 265           Software Agent Associated Listeners Reason for Subscribing
are typed by the manufacturing domain entities they repre
Sent. There may be many different types of Scheduling                 RSA (e.g., a Equipment Event Listens to events from the Equip
agents 265, depending on the implementations. The prin                resource load-   Listener                ment Interface. Events may include
                                                                      ing agent)                               loading started, charging started,
ciple types of Scheduling agents 265 in the illustrated                                                        loading completed, charging
embodiment, shown in FIG. 3, include:                                                                          completed, etc.
  a Lot Scheduling Agent (“LSA') 305 that schedules                                    Machine Listener        Listens to MES events that occur
     activities on behalf of lots 130 of wafers 135;                                                           on the machine. For example, it
                                                                                                               listens when a machine is not
  a Machine Scheduling Agent (“MSA”) 310 that schedules          25                                            available and reacts appropriately.
     activities on behalf of process tools 115;                                        Process Operation       Listens to changes within a process
  a PM Scheduling Agent (“PMSA”) 315 that schedules                                    Listener                operation since it might change the
                                                                                                               processing capability of a machine.
     activities on behalf of PMs and Quals (not shown); and                            Process Listener        Listens to changes within a process
  a Resource Scheduling Agent (“RSA')320 that schedules                                                        since it might change the process
     activities on behalf of resources (not shown).                                    Alarm Listener
                                                                                                               ing capability of a machine.
                                                                                                           Listens to alarms that have been set
However, other types may be employed in addition to, or in                                                 at start or end times for scheduled
lieu of, those shown. The roles and functions of each of these                                             activities.
                                                                                       Schedule Advertise- Listens to "advertised time slots
of scheduling agents 265 in the illustrated embodiment will                            ment Listener           for scheduled appointments that
be more fully discussed below.                                   35                                            have not started.
   Some of these activities are Scheduled reactively, i.e., in                         Appointment State       Listens to any corresponding
response to events occurring in, e.g., the process flow 100,                           Change Listener         appointments on scheduling
in accordance with the present invention. In one particular                                                    calendars of other agents that
                                                                                                               might affect its calendar.
embodiment, this includes:                                            LSA              Alarm Listener          Listens to alarms that have been
  detecting an occurrence of a predetermined event in a          40
                                                                                                               set at start or end times for
    process flow, e.g., the process flow 100;                                          Lot Listener
                                                                                                               scheduled activities.
                                                                                                               Listens to MES events that occur
  notifying a Subscribing Software Scheduling agent, e.g.,                                                     on the lot, such as product change,
     the LSA305, the MSA310, the PMSA315, or the RSA                                                           priority change, wafer count, and
     320, of the occurrence; and                                                                               SO O.
   reactively Scheduling an action responsive to the detection   45
                                                                                       AMHS Listener           Listens to changes in the location
      of the predetermined event.                                                                              of the lot of represented by the
                                                                                                               LSA.
The predetermined event and the reactively Scheduled action                            Appointment State       Listens to any corresponding
will be implementation Specific. Several exemplary events                              Change Listener         appointments on scheduling
                                                                                                               calendars of other agents that
and reactively Scheduled actions are discussed further                                                         might affect its calendar.
below.                                                           50 MSA                Alarm Listener          Listens to alarms that have been set
  Note that this type of reactive Scheduling implies a                                                         at start or end times for scheduled
                                                                                                               activities.
knowledge that Such events are occurring within the proceSS                            Process Operation       Listens to changes within a process
flow 100. To this end, the software agents 265 respond to                              Listener                operation since it might change the
additional Software components, not shown, known as “pub                                                       processing capability of a machine.
lishers” (or, “notifiers”) and “subscribers.” Agents create      55                    Machine Listener        Listens to MES events occurring
listeners which Subscribe to one or more notifiers. Notifiers                                                  on the machine. For example, it
                                                                                                               listens when a machine is not
“publish' events to their subscribing listeners when changes                                                   available.
occur within the factory. Listeners, in turn, call their Sub                           Appointment State       Listens to any corresponding
scribing software agent 265. For example, when a MSA is                                Change Listener         appointments on scheduling
created, the agent will create a machine listener that Sub       60                                            calendars of other agents that
scribes to specific machine events. The MSA is interested in                                                   might affect its calendar.
receiving any changes that occur to a particular machine. For                          Chamber Listener        Listens to MES events that occur at
example, if the availability of the machine changes, the                                                       chamber level, such as downtime,
                                                                                                               PM, or Quals.
publisher will publish the event to all of its listeners. The                          Process Listener        Listens to changes within a process
machine listener will then notify the subscribing MSA about      65                                            since it might change the process
the event. The subscribing MSA will then react appropri                                                        ing capability of a machine.
ately.
               Case 6:20-cv-01210 Document 1-4 Filed 12/31/20 Page 13 of 24


                                                              US 6,968,248 B1
                                   9                                                                           10
                                                                                 ment to manipulate its respective corresponding appoint
                        TABLE 1-continued                                        ment. For example, in FIG. 5, the LSA305 contains a move
                                                                                 appointment MOVE followed by the lot processing
                Software Agents and Associated Listeners                         appointment TOOL. If the end time for the move appoint
Software Agent Associated Listeners Reason for Subscribing                       ment MOVE arrives but the appointment is not finished, an
               Equipment Event Listens to events from the Equip
                                                                                 alarm listener notifies the LSA305. (“Alarms” are one type
               Listener             ment Interface. Events may include
                                                                                 of event listened for, and are discussed further below.) The
                                    carrier arriving at the machine port,        LSA305 then expands the duration of the move appointment
                                    processing started, processing near          MOVE by a configurable amount of time, but also shifts the
                                    complete, carrier departed, etc.             lot processing appointment TOOL to accommodate the
PM Scheduling Chamber Listener Listens to MES events that occur at               expansion of the move appointment MOVE.
Agent                               chamber level, such as downtime,
(“PMSA)                             PM, or Quals.                                  At the same time, the alarm listener for the MSA310 will
                Machine Listener       Listens to MES events that occur          notify it that the Start of the lot processing appointment
                                       on the machine. For example, it
                                       listens when a machine is not
                                                                                 TOOL has arrived. Since the LSA 305 can best determine
                                       available.
                                                                            15   when the lot LOT should arrive at the process tool 115, the
                Qual Collection        Listens to any new Quals or               LSA 305 shifts the start time of the lot processing appoint
                Listener               deleted Quals.                            ment TOOL after expanding the move appointment. The
                PM Collection          Listens for any new PMs or deleted        MSA310 will wait for its appointment state change listener
                Listener               PMs.
                Appointment State Tracks changes to any appoint
                                                                                 to notify it of the shift to the lot processing appointment, will
                Change Listener   ments that might affect his                    find its counterpart lot processing appointment, and shift it
                                       calendar.                                 accordingly. In this circumstance, the MSA 310 will ignore
                                                                                 its own start time alarm. Although not shown, the lot 130,
                                                                                 process tool 115, resources, and PMs and Quals all have
   As is evident from Table 1, the software agents 265 listed                    corresponding “processing agents, also not shown, that are
therein listen to appointment changes that might affect their               25   notified by the Scheduling agents when Significant events
calendar. Consider, for example, FIG. 5 (discussed in more                       occur that may require processing.
detail below) in conjunction with Table 1. FIG. 5 illustrates                       In furtherance of their proactive and reactive Scheduling
different appointments (SETUP, LOT, MOVE, TOOL,                                  duties, the Software agents 265 maintain calendars, Such as
PM, QUAL, etc.) that are contained within the calendars for                      the calendar conceptually illustrated in FIG. 4, of scheduled
each of several agents (the MSA for TOOL, the LSA for                            “appointments.” FIG. 4 conceptually illustrates a calendar
LOT, a PMSA, and a RSA). FIG. 5 also illustrates corre                           containing information concerning appointments for, e.g., a
Sponding appointments between those calendarS. Fe:                               process tool 115 for a number of lots 130. An “appointment”
example, the MSA calendar contains a processing appoint                          is a time period certain in which the process tool 115 has
ment LOT that corresponds with the processing appoint                            obligated itself to perform the proceSS operation, and is
ment TOOL on the LSA calendar. These two appointments                       35   defined by an Appointment Start Time (“TS”) and an
are actually for the same event (i.e., the processing of LOT                     Appointment End Time ("TE"). In the illustrated embodi
on TOOL) made by two different entities (i.e., the MSA and                       ment, the appointments are booked within “commitment
the LSA, respectively) for two different entities (i.e., the lot                 windows” ("CW"), or time windows defined by an Earliest
LOT and the processing tool TOOL).                                               Start Time for processing (“EST") and a Latest Delivery
   Referring now to both FIG. 3 and FIG. 5, when corre                      40   Time (“LDT."). The client lot 130 commits to arrive at the
sponding appointments (e.g., LOT, TOOL) are created, the                         process tool 115 no later than the EST and the process tool
appointments themselves may contain a collection of listen                       115 commits to complete the processing no later than the
ers, e.g., the listeners 356, 358 in FIG. 3. Listeners are added                 LDT. Note, however, that the use of commitment windows
to the appointment when other Software agents 265 want to                        are not necessary to the practice of the invention.
be notified that the appointment has changed. In this case,                 45      In FIG. 4, the process tool 115 has booked appointments
the lot processing appointment LOT on the MSA calendar                           APP-APP for lots Lot-Lot, respectively. Thus, the cal
370 contains a listener 356 that notifies the LSA305 through                     endaring information for Lot-Lot is as follows:
a notifier 354 when the processing appointment LOT                                  Lot: APP to, t2), CWts, ta
changes. On the other hand, the lot appointment TOOL                                Lot: APPts, ts, CW to, to
contains a listener 358 that notifies the MSA310 through a                  50      Lot: APPts, t, CWt, t
notifier 352 when it changes. If the MSA 310 changes the                            Lot: APPts, t, CWt, to
processing appointment LOT, the LSA 305 will be notified                           Note that, in the illustrated embodiment, several of the
of the appointment change and it will modify the appoint                         commitment windows overlap, but none of the appointments
ment TOOL accordingly. Thus, listeners enable the soft                           overlap. Appointments may be shifted within their commit
ware agents 265 to Synchronize the corresponding appoint                    55   ment window, So long as they do not overlap other appoint
ments. Also, the Software agents 265 can Schedule reactively                     ments, or may be expanded, shrunk, canceled and resched
to Such predetermined events when appropriate and can then                       uled as is discussed more fully below. However, in some
keep their calendars updated as changes are instituted by                        embodiments, parts of the appointments may overlap.
other software agents 265.                                                          Thus, returning to FIG. 3, appointments, e.g., the pro
   When the software agents 265 react to appointment                        60   cessing appointment 375, are proactively booked on calen
changes, they carefully manipulate the corresponding                             dars, e.g., the calendars 385, 370, maintained by each
appointments. In Some cases, it would be inappropriate for                       Scheduling agent, e.g., the Scheduling agents 305,310. Note,
two Software agents 265 to manipulate their respective                           however, that not all appointments are processing appoint
corresponding appointments at the same time. Thus, a Single                      ments. Whenever the processing appointment 375 is booked,
Software agent 265 is responsible for manipulating its                      65   the LSA 305 schedules move appointments for moving the
respective corresponding appointment, which will then                            lots 130 to the location of the newly booked processing
prompt the Software agent 265 of the corresponding appoint                       appointment 375. For instance, referring to FIG. 1 again,
             Case 6:20-cv-01210 Document 1-4 Filed 12/31/20 Page 14 of 24


                                                     US 6,968,248 B1
                            11                                                                         12
assume the lots 130 processing on the first process tool 115           A tentative appointment remains tentative until it is booked,
exits from a port 140 and needs to arrive at the port 145 of           whereupon it enters the unready Status. The appointment is
the Second process tool 115 for the Scheduled processing               unready until the lot 130 arrives at the process tool 115. The
appointment 375. Each LSA305 schedules the appointments                appointment is then ready until the Start time for the appoint
for the lot 130 to transit between the Source and destination          ment arrives. The appointment then becomes active (i.e., the
locations, e.g., the port 140 of the first process tool 115 and        appointment commences) until the process tool 115 con
the port 145 of the second process tool 115.                           firms it has started processing. Once the appointment is
   FIG. 5 conceptually illustrates three related calendars             processing, it retains that Status until it nearS completion and
maintained for three different types of entities-a lot 130, a          then is complete. If the appointment is removed from the
process tool 115, and a preventive maintenance (“PM”)-on               calendar before entering the processing State, it is “canceled'
which different types of appointments are booked. In the               and removed from the System. Once in the processing Status,
illustration of FIG. 5, as opposed to the illustration of FIG.         the appointment is “aborted” if halted. A completed appoint
4, all appointments for a given calendar are collapsed onto            ment or an aborted appointment retains this status until it is
a single timeline. The commitment windows for each                     removed from the system.
appointment are omitted to facilitate this collapse and to        15      However, in accordance with the present invention, the
keep from unduly cluttering the illustration. More particu             Software agents 265 also reactively schedule events for their
larly, FIG. 5 illustrates:                                             respective manufacturing domain entities resulting from
   a calendar for a process tool TOOL maintained by a MSA              developments in the process flow 100. Typically, reactive
      for the process tool TOOL, including appointments                Scheduling by the Software agents 265 effects changes to
     booked for setups (e.g., SETUP, SETUP);                           appointments that were, in the first instance, proactively
  lot processing appointments (e.g., LOT, LOT, LOT);                   Scheduled. However, this is not necessary to the practice of
     PMs (e.g., PM); and                                               the invention. For instance, in one particular embodiment,
  Quals (e.g., QUAL),                                                  the Software agents 265 Schedule activities in reaction to a
  a calendar for a lot LOT maintained by a LSA for the lot             machine failure which causes the machine to Stop processing
     LOT on which are booked appointments for moves               25   and requires a period of downtime in order to repair the
     (e.g., MOVE, MOVE, MOVE, MOVE MOVE)                               machine. There usually would not be any proactively Sched
     and lot processing appointments (e.g., TOOL,                      uled appointment for Such an event Since a machine failure
     TOOL); and                                                        usually cannot be predicted in advance.
  a calendar for a PM maintained by a PMSA on which are                   More particularly, the Software agents 265 usually react to
     booked appointments for PMs (e.g., PM), and Quals                 different events that occur within the process flow 100.
     (e.g., QUAL).                                                     These events are identified beforehand, i.e., are "predeter
Still other types of appointments may be booked. For                   mined, so that appropriate activities in reaction to those
instance, if the process tool TOOL goes down, i.e., is no              events can be defined. The appropriate actions will depend
longer available for processing, a "downtime appointment'              on a number of factors including not only the type of
may be booked on its calendar to represent the expected           35   manufacturing domain involved, but also the type of event
repair time. Note that each of these appointments in the               that is involved. The predetermined events are categorized,
calendar of FIG. 5 is for an event that, in the first instance,        in the illustrated embodiment, as one of three types: appoint
the Software agents 265 proactively Schedule according to              ment State change, a factory State change, or an alarm event.
the manufacturing domain entity they represent.                           Appointment State changes usually occur when a Software
   An appointment, e.g., the processing appointment 375 in        40   agent 265, e.g., the Scheduling agents 305, 310 change an
FIG. 3, exists in one of several “states', or have a certain
                                                                       appointment, e.g., the processing appointment 375. A Soft
“status, at any given time. In the illustrated embodiment,             ware agent 265 may change the Status of the appointment,
the Status may be:                                                     expand or shrink the appointment, cancel the appointment,
   tentative-the appointment has been created, but not                 shift the appointment, or perform other manipulations to the
     booked (which is discussed further below);
                                                                  45   calendar or appointments on the calendar. When an appoint
  unready-the tentative appointment has been booked, but               ment is changed, the appropriate agents 265 react to the
     is not ready for execution;                                       change. For example, the MSA310 may expand the sched
  ready-the lot 130 involved in the appointment has                    uled duration of the appointment 375 on its calendar 370 due
                                                                       to the appointment 375 running late. The LSA 305 reacts to
     arrived at the process tool 115 for which it is booked;      50   that change by expanding the corresponding appointment
  active-the Start time for the appointment has arrived and            375 on its calendar 385 to keep the appointments 375
     all participants are ready;                                       synchronized across the two calendars 370, 385. Appoint
  active PM/Qual-the start time for a following Qual                   ment State changes may include, for instance, appointment
     portion of a PM appointment has arrived;                          cancellations, appointment expansions, appointment Shrink
  processing-the Scheduled activity has started, i.e., the        55   age, appointment aborts, appointments changing Status,
     Start command has been confirmed by the process tool              appointments shifting, and commitment window updates.
     115, or the PM or Qual has started;                                  Factory State changes usually occur when the State of the
  processing PM/Qual-the follow-up Qual portion of a                   factory, e.g., the process flow 100, changes. Factory State
     PM has started;                                                   change events may originate from the MES 270 (shown in
  near complete-the appointment is nearing completion as          60   FIG. 2), the AMHS280 (also shown in FIG. 2), or from the
     defined by predetermined parameters (e.g., processing             Equipment Interface (“EI”, not shown) for the process tools
     time remaining, wafer count);                                     115. Factory State changes may include lot due date changes,
  complete-processing is completed;                                    a lot being put on hold, changing the process or process
  canceled-booked appointment is removed from a calen                  operation of a lot, a lot's location changing, a carrier arriving
    dar before it enters the processing Status, and               65   at a machine port, etc. For every factory State change that is
  aborted-appointment was stopped during processing in a               a “predetermined event,” the Software agents 265 react
    processing Status.                                                 accordingly. Exemplary factory State changes might include
             Case 6:20-cv-01210 Document 1-4 Filed 12/31/20 Page 15 of 24


                                                    US 6,968,248 B1
                             13                                                                        14
a downtime occurrence, a machine becoming available, a                shifted left, or earlier in time, So that its processing can begin
PM/Qual being detected; a chamber going down; a lot                   immediately. If the next booked appointment cannot be
departing a machine; a move completed; and a wafer com                shifted to start at the current time, the MSA310 will search
pleted.                                                               for any other booked appointments that may have commit
   Alarm events occur, in this particular embodiment, when            ment windows starting at the current time or earlier. If one
a specific alarm has expired. Agents react when an alarm              of these booked appointments can be moved to Start imme
event is received-for example, when the appointment end               diately without causing cancellation of any other booked
time has arrived for a lot appointment. If the machine agent          appointments, the booked appointment will be moved in a
does not receive notification that the appointment has ended,         “jump over fashion and other booked appointments will be
the machine agent will expand the appointment based on a              shifted as required. This scenario is shown in FIG. 6B,
configurable percentage of the appointment's total duration.          wherein the current time t at which the provider is idle is
Once the appointment is expanded, the machine agent will              outside the commitment window CW for the next booked
Set a new alarm for the new, predicted end time of the                appointment APP, but falls within the commitment window
appointment. An alarm event might be, for instance, an                CW of the third booked appointment APP. Hence, the third
alarm firing for an appointment Start time or an alarm firing    15   appointment APP performs a “jump over operation, jump
for an appointment end time.                                          ing over appointments APP and APP and appointment
   Note that Some events are unplanned, or unexpected. For            APP, is shifted right to a later start time immediately fol
instance, there is no reliable way to actually know when a            lowing appointment APP.
machine or chamber goes down unless it is going down for                In either situation, the LSAS 305 for the affected lots 130
a scheduled PM or a Qual period. Some of these events are             are notified by that their appointments have been changed.
expected. For instance, the time at which a lot 130 arrives at        The difference in Start times and end times may also change
the port 145 of the process tool 115 should be known if it            the appropriateness of Scheduled moves. For instance, if a
arrives on time Since the move was Scheduled. Some                    booked appointment is shifted left, the earlier Start time
embodiments may therefore choose not to Schedule reac                 means the lot 130 must arrive earlier than may be provided
tively to Such an event, instead preferring to Schedule          25   for by the currently scheduled moves. Conversely, a later
proactively on the assumption the Schedule will be met and            start time means the lot 130 should move later. In either
scheduling reactively only if the schedule is not met. Note           circumstance, modified moves may be appropriate to
that other embodiments may Schedule reactively to events              achieve the correct arrival time for the lot 130.
not listed either in addition to or in lieu of those set forth          Consider also the circumstance where the Software agents
herein.                                                               265 reactively schedule because the duration of a current
   The reactive Scheduling performed upon the occurrence              appointment, or an appointment immediately preceding it, is
of any particular event will depend on the nature of the event        longer than expected. When the LSA 305 and MSA 310
and, to Some degree, upon the particular implementation.              book appointments, they set an "end-time alarm' (not
Generally Speaking, the reactive Scheduling typically                 shown) that notifies them when the appointment is sched
includes changing appointments, e.g., the appointment 375        35   uled to be completed. When the task is completed, the
in FIG. 3, previously scheduled and booked. Booked pro                scheduling agents 305,310 are notified and these alarms are
cessing appointments and PM/Qual appointments may be                  canceled. Thus, if the alarm fires, then the Scheduling agents
shifted, expanded, aborted, shrunk, canceled, and re-Sched            305, 310 know the appointment did not complete at the
uled. Move and Setup appointments are modified as needed              Scheduled time, and that the appointment needs to be
at the time lot processing appointments are modified. In the     40   expanded.
illustrated embodiment, these appointment modifications are             FIG. 7A and FIG. 7B illustrate two Such situations. The
performed by the LSA 305 or the MSA310.                               timelines for the appointments in each have been collapsed
   For example, booked processing appointments may be                 and the commitment windows are omitted as was the case
shifted, which may cause booked move appointments to be               for the calendars in FIG. 5. In FIG. 7A, the move MOVE
canceled, aborted, or rescheduled. Appointments are viewed       45   had a longer duration than was expected, and So the moves
as “beads on a String. Existing appointments are permitted            MOVE MOVEs and the appointment APP were shifted
to slide backward or forward in time (i.e., “right” or “left”         later in time to accommodate this longer duration. In FIG.
in FIG. 4 and FIG. 5) within their respective commitment              7B, the appointment APP took longer than was expected,
windows as desired to accommodate changes in Scheduling.              and so the appointments APP and APPs were shifted later
In the illustrated embodiment, to Simplify the logic, appoint    50   in time. Note that in both FIG. 7A and FIG. 7B, the
ments are not permitted to shift past the next appointment in         illustrated changes necessarily imply that, in ooth circum
either direction.                                                     stances, the commitment windows for the changed appoint
   Consider the circumstance where a lot processing                   ments were wide enough to accommodate the changes.
appointment for a lot 130 completes earlier than expected.            Otherwise, Some appointments would have to be canceled.
This provides an opportunity for the MSA310 to reactively        55      AS can be seen from these two examples, the reactive
Schedule what is known as an “early start.” Because the               Scheduling will vary according to the circumstance. In
MSA310 in FIG.3 is idle, the MSA310 will attempt to shift             general, in the illustrated embodiment, the following Sched
the next appointment to an earlier Start time and Start it            uling activities may occur responsive to a predetermined
immediately. When the lot 130 completes the processing                eVent:
appointment early, the MSA 310 reacts by shifting Subse          60     aborting a Scheduled appointment in progreSS,
quent Scheduled appointments earlier in time to take advan              canceling a Scheduled appointment before it begins,
tage of the early start opportunity. The LSA 305 will react             Scheduling a new appointment;
differently to the event of the lot processing completing               Starting a Scheduled appointment;
early.                                                                  expanding the duration of a Scheduled appointment;
  This instance is shown in FIG. 6A, wherein the current         65     Shrinking the duration of a Scheduled appointment;
time t falls within the commitment window CW for the                    shifting a Scheduled appointment to an earlier or later
next appointment APP. The next appointment APP is then                     time;
              Case 6:20-cv-01210 Document 1-4 Filed 12/31/20 Page 16 of 24


                                                      US 6,968,248 B1
                              15                                                                          16
  changing a commitment window;                                          operations are also performed in batches. After all the batch
  changing an appointment attribute (e.g., transport start               participants are loaded, the process tool 115 performs a
    time, remaining transport time, etc.);                               batch charge operation to move the batch participants from
   Setting an alarm;                                                     the internal Stocker into, e.g., a furnace tube (not shown)
   canceling an alarm; and                                               before the processing can actually begin. After the proceSS
   changing the Status of an appointment.                                tool 115 completes the batch proceSS operation, it discharges
The “predetermined events' provoking Such reactive Sched                 the batch participants, e.g., from the furnace tube back into
uling may include, for an appointment State change:                      the internal stocker. Finally when the lots 130 are ready to
   canceling an appointment;                                             be moved to the tool I/O ports, a Sequence of batch unload
   expanding an appointment;                                             operations is performed.
   shrinking an appointment;                                                Table 2 also refers to appointments that are “locked.” To
   aborting an appointment;                                              help prevent undesirable appointment shifting, the illus
   an appointment changing Status,                                       trated embodiment employs an appointment locking mecha
   shifting an appointment;                                         15   nism. Generally Speaking, when a lot 130 Starts its final
   an unexpected carrier arrival,                                        move from a Source location to a process tool 115, it is
   a transport time update;                                              undesirable to have a new appointment jumping in front of
   a load time update,                                                   it by canceling or shifting that appointment to the right, or
   an unload time update,                                                later in time. To prevent this from occurring, the MSA
   a lot joining a batch;                                                “locks” the lot processing appointment when the lot 130
   a lot leaving a batch;                                                Starts its final move. Note that locked appointments never
   canceling a lot from a batch; and                                     theless Sometimes do need to be shifted. For instance,
   updating a commitment window.                                         assume two appointments are booked on the calendar for a
For a factory State change, the predetermined event might                particular process tool 115, and the first one is processing
                                                                         while the lot 130 for the second one has started the final
be, for example:                                                    25
  detection of downtime,                                                 move to the process tool 115. The second appointment is
  a machine becoming available;                                          locked because it is in its “final” move to the process tool
  a PM/Qual being detected;                                              115. If the first appointment runs long and must be
  a chamber going down or coming up;                                     expanded, the Second one must first be shifted to permit the
  a change in machine capabilities,                                      first one to expand. Thus, the locked Second appointment
  a change in machine types;                                             must be shifted even though this is generally undesirable. In
  addition of a process;                                                 general, however, appointments may be "locked” in certain
  addition of a proceSS operation;                                       circumstances to prevent them from being shifted or can
  a lot proceSS changed;                                                 celed.
  a lot placed on hold;                                             35
                                                                                                      TABLE 2
  a lot relesed from hold;
   a lot priority changed;                                                              Reactive Scheduling Activities for MSAs
   a lot due date changed;
   a lot wafer count changed;                                            Event        Event Type    Reactive Scheduling Activities
   a lot process operation changed, and                             40
                                                                         Downtime     Factory State A downtime event may indicate the machine
   a lot departing from or arriving at a machine.                        Detected     Change        is currently not available for processing or
                                                                                      (MES)         that an error has occurred during processing.
And, for an alarm event, the predetermined event might be:                                          If the MSA detects that the machine is not
   an alarm firing for an appointment start time, and                                               currently available for processing, the MSA
   an alarm firing for an appointment end time.                     45
                                                                                                    will abort and shrink any lot processing
                                                                                                    appointment that is processing. It will then
Note that these lists are not exhaustive, but illustrative only.                                    book a downtime appointment after the
The identity of predetermined events will be implementa                                             aborted lot processing appointment or after
tion-specific, and So may vary among embodiments. Typi                                              the unload appointment. If the downtime
                                                                                                    event occurred due to an error during
cally, depending on the event provoking the reactive Sched                                          processing, the MSA will book a downtime
uling, these activities will be employed in combination, or in      50                              appointment after the lot processing
the alternative, conditionally. Tables 2-5 list the predeter                                        appointment that is processing or the unload
                                                                                                    appointment. Booked processing
mined events, their type, and their reactive Scheduling                                             appointments overlapping the downtime
activities for machine, lot, PM, and resource Scheduling                                            appointment are shifted later in time, if
agents, respectively, for one particular implementation of the                                      possible, or are otherwise cancelled.
present invention.                                                  55   Machine      Factory State Any active PM, QUAL, or downtime
                                                                         Available    Change        appointments are completed. The next
  Tables 2, Table 3, and Table 5 refer one or more of                    Detected     (MES)         appointment on the machine's calendar is
load/unload operations and appointments and charge/dis                                              then shifted and started, if possible.
charge operations and appointments. AS will be appreciated               PM/Oual      Factory State A PM/Qual appointment is booked after any
by those skilled in the art having the benefit of this disclo            Detected     Change        active appointments. Any booked
Sure, Some process tools 115 perform lot batch proceSS              60                (MES)         appointments overlapping the PM/Qual
                                                                                                    appointment are shifted after the PM/Oual
operations in which multiple lots 130 are simultaneously                                            appointment. If any overlapping booked
processed in a batch. Some of these process tools 115 use                                           appointment cannot shift, it is cancelled.
load, charge, discharge and unload Steps. For instance, a                Chamber      Factory State All unready appointments for the machine or
                                                                         Down         Change        chamber that has not started are canceled.
process tool 115 may first load all the batch participants, i.e.,        Detected     (MES)
lots 130, from the tool I/O ports (not shown) to the tool           65   Chamber Up Factory State The duration for any appointment is
internal Stocker (also not shown). Usually this type of                  Detected   Change        shrunken to the expected completion time
process tool 115 has multiple I/O ports, and the load/unload
               Case 6:20-cv-01210 Document 1-4 Filed 12/31/20 Page 17 of 24


                                                                   US 6,968,248 B1
                                   17                                                                                  18
                        TABLE 2-continued                                                                   TABLE 2-continued
                Reactive Scheduling Activities for MSAs                                              Reactive Scheduling Activities for MSAs
Event         Event Type Reactive Scheduling Activities                              Event         Event Type    Reactive Scheduling Activities
              (MES)         based on the new throughput rate and shifted             Shift       Appointment The appointment is shifted right. If it cannot
                            to the right, or later in time, if possible.             Appointment State Change be shifted right, it is canceled, unless it is
Lot Not At a Alarm State    If the lot has “reserved a port with the                 Right                    locked. If it is locked, any appointment
Port At a    Change         machine, the MSA will wait until the LSA                                          blocking the right shift are cancelled
Scheduled                   expands the move appointment. The                   1O
Start Time                  expansion of the move appointment will
                            cause the LSA to shift the lot appointment to               Table 3 refers to “feeder operations.” In a partially auto
                             he right. The MSA will then react                       mated fab, only a portion of the proceSS operations may be
                            appropriately to the shifting of the lot
                            appointment. If the lot has not reserved the             scheduled and controlled by the software agents 265. Thus,
                            port, the appointment is cancelled.                 15   only a subset of the process tools 115 in the fab are under the
Lot Arrived   Factory State If the lot arrived at the right location, the
at Machine    Change (EI) MSA will make the appointment active if it                 control of the software agents 265 and the fab is not fully
Port                        is not a participant of a batch appointment. If          under the control of this System. Those proceSS operations
                             he appointment is a participant of a batch              controlled by the Software agents 265 are called “control
                            appointment, the MSA will make the                       process operations.” Immediately before each control pro
                            appointment ready. If the machine is idle and
                             he appointment is active, the MSA will start            ceSS operation, a Sequence of “feeder” operations can be
                            processing the appointment. (Note: a                     derived from a configurable percentage of the process time
                            participant of a batch appointment is made               of the controlled proceSS operation. Feeder appointments are
                            active when all of the participants have                 used in determining the earliest start time for an appointment
                            arrived at the machine.) If the lot arrived at
                             he right machine but the wrong port, the                being Scheduled ahead. More particularly, feeder appoint
                            MSA will check to see if a different lot            25   ments are used when a LSA is Scheduling ahead and the time
                            reserved the port. If a different lot reserved           has not yet arrived for Scheduling the feeder operation with
                             he port, the MSA will assign that lot the               an actual process tool 115. Feeder appointments are used to
                            next available port. If the appointment for
                             he arriving lot is active, the MSA will start           represent processing activities for those feeder operations
                            processing the appointment. If the lot arrived           with the duration equal to the cycle time of the respective
                            at the wrong machine, the MSA will check                 feeder operations.
                             o see if a different lot reserved the port. If a
                            different lot reserved the port, the MSA will               Table 3 also refers to “maxMove” appointments. For a
                            assign that lot the next available port. The             feeder operation, the specific process tool 115 that will
                            machine will then book an appointment for                perform the final feeder operation is not known until the lot
                             he lot just arrived. Any overlapping                    130 begins processing at the final feeder operation. A
                            appointments will be shifted to a later time.       35
                            If an Overlapping appointment cannot shift               "maximum move” appointment represents transport activi
                             ater in time, it will be cancelled.                     ties from the last feeder process tool 115 to a controlled
Lot Process Alarm State     If a lot processing appointment is running               process tool 115. In one embodiment, the duration of the
ing Appoint Change           ate, it is expanded and any overlapping
ment Run                    booked appointments are shifted to the right,            maximum move appointment is derived by the worst case
ning Late                   or later in time. If any overlapping booked         40
                                                                                     transport time between the last feeder process tool Station
                            appointment cannot shift right and the                   105 and the controlled process tool station 105. When the
                            appointment is not locked, it is cancelled. If           last feeder appointment is activated, the actual process tool
                             he appointment is locked and cannot shift               115 performing the last feeder operation is known, and thus
                            right, the appointment's commitment
                            window will be expanded to allow the shift               the maximum move appointment will be replaced by a move
                             O OCC.
                                                                                45
                                                                                     appointment or a sequence of move appointments.
Lot Process Factory State If a lot processing appointment completes
ing Complet Change (EI) earlier than expected, the appointment is                       Table 3 furthermore refers to a “bid request.” In the
ing Early                 shrunk and completed and, if possible, the                 illustrated embodiment, the process flow 100 employs a
                          next appointment is shifted earlier in time. If            protocol for Scheduling appointments that begins with a “bid
                          the next appointment can shift to the current              request.” The LSA305 publishes a “request bid” message to
                          time, it will start that appointment.                      a capable MSA310. The MSA310 submits one or more bids
Lot Process Factory State The MSA calculates the remaining                      50
ing Near    Change (EI) processing time for the lot. If it is going to               to the LSA 305. The LSA 305 selects one from among
Complete                  finish early, the appointment is shrunken to               Several Such bids, which typically results in one or more
Detected                  the new end time and any following                         “appointments' associated with performing the operation
                          appointments are shifted left, or earlier in
                          time. If it is going to finish late, the                   the LSA305 is seeking for its lot 130 of wafers 135. Note,
                          appointment is expanded to the new end time           55   however, that other protocols may be employed in which
                          and any overlapping appointment are shifted                there is no “bid request.” Thus, the bid request is an
                            to a later time or cancelled.                            implementation specific feature that may not be found in all
Lot         Appointment If processing or near complete, the                          embodiments.
Appointment State Change appointment is aborted or, if unready, simply
Cancelled                canceled. Upon cancellation of an                                                           TABLE 3
                         al ppointment, the next appointment is shifted         60
                         e arlier in time, if possible, to reduce any
                         gaps between appointments.                                                  Reactive Scheduling Activities for LSAS
Lot Depart Factory State If the lot was still processing at the time of              Event              Event Type    Reactive Scheduling Activities
ing Machine Change (EI) its departure, the appointment is aborted and
Port                        the end time shifted earlier in time. The next           Appointment End Alarm Event The alarm indicates that the scheduled
                            appointment is shifted earlier as much as           65   Time Alarm Fired                 end time of the move appointment has
                            possible.                                                For Move                         arrived. The LSA determines if the
                Case 6:20-cv-01210 Document 1-4 Filed 12/31/20 Page 18 of 24


                                                                 US 6,968,248 B1
                                   19                                                                                 20
                        TABLE 3-continued                                                                  TABLE 3-continued
                 Reactive Scheduling Activities for LSAs                                            Reactive Scheduling Activities for LSAs
Event              Event Type      Reactive Scheduling Activities                  Event              Event Type     Reactive Scheduling Activities
Appointment                       move appointment should be expanded.             Shift Unload     Appointment The LSA will try to move the unload
                                  If the move originates from a machine            Appointment Left State Change appointment to the left. If it is unable to
                                  port, move appointment expansion is                                            shift left, the system will cancel all non
                                  always permitted to clear the port.                                            active move appointments, cancels
                                  Otherwise, the move appointment is          1O                                 unload/load appointments, and cancels
                                  expanded a percentage (i.e., 25%) of                                           the lot appointment.
                                   he originally scheduled duration until a        Shift Lot          Appointment The LSA will check to see if the first
                                  maximum expansion percentage has                 Appointment        State Change appointment is a move appointment. If
                                  been reached (i.e., 175%). When the              Right                           it is a move appointment and it is not
                                  maximum expansion percentage has                                                 active or on a machine or machine port,
                                  been reached, the appointment is            15                                   it will shift that move appointment to
                                  aborted. If the move appointment                                                   make it arrive at the start of the lot
                                  is expanded, subsequent booked                                                     appointment or load appointment (if the
                                  appointments are shifted later in                                                  move appointment is active, it will
                                   ime. A new end time alarm is                                                      expand the end to the start of the lot
                                   hen set for the expanded move                                                     appointment or load appointment). It
                                  appointment.                                                                       will then shift any preceding
Appointment End Alarm Event       The alarm indicates that the scheduled                                             appointments to the right. If the system
Time Alarm Fired                  end time of the feeder appointment has                                             is unable to shift the appointments right,
For Feeder                        arrived. The LSA will expand the                                                   it will cancel all non-active move
Appointment                       appointment by a configurable                                                      appointments, any load/unload
                                  percentage. Any subsequent feeder                                                  appointment, and the lot appointment.
                                  appointments (if any) will be shrunk by          Shift Load         Appointment The LSA will check to see if the
                                  the amount that this feeder appointment     25   Appointment        State Change previous appointment is a move
                                  expanded (can't shrink a feeder duration         Right                             appointment. If it is a move
                                  to be less than the process time for the                                           appointment and it is not active or on a
                                  operation). As a last resort,                                                      machine or machine port, it will shift
                               appointments after the final feeder                                                   that move appointment to make it arrive
                                ppointment will be shifted to a later                                                at the start of the load appointment (if
                               time.                                                                                 the move appointment is active, it will
Appointment        Alarm Event This alarm indicates that the scheduled                                               expand the end to the start of the load
Start Time                        start time of the specified move                                                   appointment). It will then shift any
Arrived For                       appointment has occurred. The LSA                                                  preceding appointments to the right. If
Move                               ill make the appointment active if it is                                          the system is unable to shift the
Appointment                       not active and the AMHS move will be                                               appointments right, it will cancel all
                                  initiated. If the appointment is the        35                                     non-active move appointments, any
                                  final move before a lot appointment,                                               load/unload appointments, and the lot
                                  the LSA will ask a MSA to reserve a                                                appointment.
                                  port and lock the appointment. It will           Shift Unload       Appointment The LSA will shift appointments to the
                                  also appropriately update the total              Appointment        State Change ight. If the system is unable to shift the
                                  transport time and remaining transport           Right                             pointments right, it will cancel the lot
                                  time. The LSA will then create an
                                                                              40                                       pointment, which will cancel all
                                  appointment end time alarm.                                                        move, load, and unload appointments
Appointment        Alarm Event This alarm indicates that the scheduled                                               association with the lot appointment.
Start Time                        start time of the specified feeder               Shrink Lot         Appointment The LSA will shrink the lot
Arrived For                       appointment has occurred. The LSA                Appointment        State Change   appointment to the specified time and
Feeder                            will make the appointment active if it is                                          shift subsequent move appointments
Appointment:                      not active. The LSA will then create an                                            earlier in time.
                                  appointment end time alarm.                 45 Shrink Load          Appointment The LSA will shrink the
Lot Appointment Appointment       The LSA cancels the lot appointment              Appointment        State Change   appointment to the specified time.
Completed                         and any non-also cancel the end time             Shrink. Unload     Appointment The LSA will shrink the unload
                                  alarm, appropriately updates the                 Appointment        State Change   appointment to the specified time.
                                   ransport start time, and initiates the          Unscheduled        Factory State If the current location of the lot is a
                                  next appointment.                                Move Completed Change             machine port, then the system will
Make Lot           Appointment    The MSA initiates this change when it       50                  (AMHS)             cancel all appointments except the lot
Appointment        State Change   receives an equipment event stating that                                           appointment. The lot appointment will
Near Complete                      he lot processing is near complete. The                                           only be cancelled if the appointment
                                  LSA will change the status of the                                                  was for a different machine. If the
                                  appointment to near complete. It will                                              appointment was for a different
                                   hen schedule the post control move                                                machine, the LSA will cancel all
                                  appointment and invokes scheduling for      55                                     appointments and wait for the MSA to
                                   he next process operation if                                                      invoke override scheduling. Otherwise,
                                  appropriate.                                                                       the system will determine how long it
Shift Lot        Appointment      The LSA will try to move the lot                                                   will take for the lot to get back to the
Appointment Left State Change     appointment to the left, or earlier in                                             next processing appointment
                                  ime. If it is unable to shift left, the                                            destination. If the lot can still make its
                              system will cancel all non-active move,         60                                     processing start time, then the system
                               oad, and unload appointments and then                                                 will reschedule the appropriate move
                              cancels the lot appointment.                                                           appointments. If the lot is unable to
Shift Load       Appointment The LSA will try to move the load                                                       make the start time, it will cancel all
Appointment Left State Change appointment to the left. If it is unable to                                            move, load, unload, and lot
                              shift left, the system will cancel all non                                           appointments and will initiate
                              active move appointments, cancels                                                    scheduling.
                              unload/load appointments, cancels the           65   Update             Appointment The LSA will update the lot
                              lot appointment.                                     Commitment         State Change appointment commitment window
                Case 6:20-cv-01210 Document 1-4 Filed 12/31/20 Page 19 of 24


                                                                     US 6,968,248 B1
                                      21                                                                                  22
                        TABLE 3-continued                                                                   TABLE 3-continued
                 Reactive Scheduling Activities for LSAs                                             Reactive Scheduling Activities for LSAs
Event             Event Type Reactive Scheduling Activities                     5    Event             Event Type Reactive Scheduling Activities
Window For Lot                 appropriately. The commitment window                                                  schedule a move to the nearest stocker
Appointment                    represents the lots earliest start time                                               as soon as the lot arrives at the machine
                               and latest delivery ime for a given                                                   port. If unload appointment is
                               appointment. The commitment window                                                    processing, cancel all appointments
                               is updated if an ap pointment is                 1O                                   after and schedule post move. If feeder
                               processing late and the new end time                                                     pointment is processing, shrinks and
                               exceeds the latest delivery time of the                                                  orts the appointment and then cancels
                               appointment.                                                                               appointments after feeder
Update Load       Appointment The LSA will update the load start time                                                  ppointment. If load appointment is
Time For Load     State Change and remaining load time appropriately                                                    ocessing, it cancels all appointments
Appointment                    on the load appoin ment.                         15                                       er except for the unload appointment.
Wrong Move        Appointment If the current location of the lot is a                                                   will then schedule a post move
Completed         State Change machine port, then the system will                                                      ppointment. If the lot has a processing
                               cancel all appointments except for the                                                  ppointment active, and it is in a status
                               lot appointment. The lot appointment                                                      processing or near complete, it is
                               will only be cancelled if the                                                            owed to complete. If the next
                               appointment was for a different                                                         ppointment is an unload appointment,
                               machine. If the appointment was for a                                                      subsequent appointments are
                               different machine, the LSA will cancel                                                     ancelled and a move is scheduled after
                               all appointments and wait for the MSA                                                 the unload. If the next appointment is a
                               to invoke override scheduling.                                                        move appointment, it and subsequent
                               Otherwise, the system will determine                                                  appointments are cancelled and another
                               how long it will take for the lot to get         25
                                                                                                                     move is scheduled. If there are no
                               back to the next processing appointment                                               subsequent appointments, a move is
                                destination. If the lot can still make its                                           scheduled after the processing
                                original processing start time, then the                                             appointment. If the lot appointment is
                                system will reschedule the appropriate                                               active but not processing or complete, it
                                move appointments. If the lot is unable                                              is shrunk and aborted. If the next
                                to make the start time, it will cancel all                                           appointment is an unload appointment,
                                move, load, unload, and lot                                                          subsequent appointments are cancelled
                                appointments and will initiate                                                       and a move appointment is scheduled. If
                                scheduling.                                                                          the next appointment is a move
Lot Due Date      Factory State If the lot has a processing appointment                                              appointment, it is cancelled and another
Change            Change        active, cancel appointments after either                                             move appointment is scheduled. If there
                  (MES)         current appointment or following unload                                              al   re no next appointments, a move
                                appointment (if present). If the                35                                        ppointment is scheduled. If the lot is in
                                appointment is in "near complete'                                                          feeder appointment, it is shrunk and
                                status and the next process operation is                                                  borted and all subsequent appointments
                                 ot a control operation or there is no                                                    ancelled. If the lot is in a load
                                 ext operation in the process, schedule a                                             ppointment and it is in a processing
                                move appointment after the current lot                                                 atus, the subsequent lot processing
                                processing appointment. Otherwise,              40                                    ppointment is cancelled. The following
                                attempt to schedule the next process                                                     oad appointment is left and all
                                operation. If the lot has a move                                                      ubsequent appointments cancelled. A
                                appointment active and the move is to a                                              move appointment is scheduled after
                                machine port destination, cancel                                                     the unload appointment (both will later
                                appointments after the following load                                                shift earlier in reaction to
                                appointment (if present) and following                                               appointment changes initiated by the
                                lot processing appointment. Otherwise,          45                                   RSA). If the load appointment is not
                                cancel all appointments after the move                                                rocessing, it and subsequent
                                appointment and reschedule the current                                                    ppointments are cancelled and a move
                                process operation. If the lot has a feeder                                                ppointment is scheduled. If the lot is in
                                appointment active, cancel all                                                            in unload appointment, all subsequent
                                appointments after the feeder                                                              pointments are cancelled and a move
                                appointment and reschedule the next             50                                         pointment is scheduled after the
                                process operation. If the lot has a load                                              nload appointment. If the lot is in a
                                appointment active, cancel                                                           move appointment and the move has
                                appointments after the following lot                                                 started, all subsequent appointments
                                appointment or load appointment (if                                                  are cancelled. If the move is to a
                                present.) If the lot has an unload                                                 machine port, a move is scheduled to
                                 a)    pointment active, cancel                 55                                 subsequently transport the lot off the
                                 a) pointments     after the current time. If                                      machine port. If the lot is on a move
                                t he     next operation is not a control                                           appointment that has not started, the
                                 O     eration or there are no more                                                move appointment is aborted and all
                                 O     erations, schedule a move                                                   subsequent appointments cancelled.
                                 a.    pointment after the unload                    Process Changed Factory State If the lot has a processing appointment
                                 a.    pointment. Reschedule for the next
                                                                                60
                                                                                                     Change        active, cancel appointments after either
                                process      operation. If no appointments                           (MES)         current appointment or following unload
                                 al   re active, cancel all future                                                 appointment (if present). If the
                                appointments and reschedule current                                                appointment is in "near complete'
                              process operation.                                                                   status and the next process operation is
Lot put on Hold Factory State I ot is processing, cancel appointment                                               not a control operation or there is no
                Change        al ter post move appointment. If lot is                                              next operation in the process, schedule a
                (MES)         moving to control machine port, cancel            65                                 move appointment after the current lot
                              all appointments after the move and                                                  processing appointment. If the
               Case 6:20-cv-01210 Document 1-4 Filed 12/31/20 Page 20 of 24


                                                                     US 6,968,248 B1
                                      23                                                                                 24
                        TABLE 3-continued                                                                      TABLE 3-continued
                 Reactive Scheduling Activities for LSAs                                                Reactive Scheduling Activities for LSAs
                                                                                  5
Event              Event Type Reactive Scheduling Activities                           Event             Event Type Reactive Scheduling Activities
                               ppointment is near complete and the                                                     the next operation is not a control
                               ext operation is a control operation,                                                   operation or there are no more
                                tempt to schedule the next process                                                     operations, schedule a move
                                      peration. If the lot has a move                                                  appointment after the unload
                                      ppointment active and the move is to a      1O                                   appointment. Reschedule for the next
                                 machine port destination, cancel                                                      process operation. If no appointments
                                  ppointments after the following load                                                 are active, cancel all future
                                  nd unload appointments (if present)                                                  appointments and reschedule current
                                  nd following lot processing                                                          process operation.
                                       pointment. Otherwise, cancel all              Wafer Count         Factory State If the wafer count for a lot decreases,
                                       pointments after the move                  15 Decreased           Change        the MSA shrinks lot appointments on its
                                       pointment and reschedule the current                              (MES)         calendar that have not yet started. The
                                      rocess operation. If the lot has a feeder                                        MSA will try to shrink the appointment
                                       pointment active, cancel al                                                     by the proper amount. The MSA
                                   pointments after the feeder                                                         cancels any unstarted lot appoitment
                                 appointment and reschedule the next                                                   that cannot be shrunk. The LSA
                                 process operation as well as any                                                      subsequently reacts to the appointment
                                 preceding feeder appointments. If the                                                 changes made by the MSA, depending
                                 lot has a load appointment active,                                                    on the what the changes are.
                                 cancel appointments after the following               Wafer Count       Factory State If the wafer count for a lot increases,
                                 unload appointment. If the lot has an                 Increased         Change        the MSA expands lot appointments on
                                 unload appointment active, cancel                                       (MES)         its calendar that have not yet started.
                                       pointments after the current time. If                                           The MSA will try to expand the
                                  Eeeration
                                      next operation is not a control             25                                   appointment by the proper amount. The
                                            or there are no more                                                       MSA cancels any unstarted lot
                                       erations, schedule a move                                                       appoitment that cannot be expanded.
                                       pointment after the unload                                                      The LSA subsequently reacts to the
                                       pointment. Reschedule for the next                                              appointment changes made by the
                                      rocess operation. If no appointments                                             MSA, depending on the what the
                                  re active, cancel all future
                                 al                                                                                    changes are.
                                      ppointments and reschedule current               Lot Terminated    Factory State The system will cancel all appointments
                                  rocess operation.                                                      Change         or the lot.
Process Operation Factory State The LSA will remove all non-active                                       (MES)
Changed           Change        appointments.   The LSA will then check                Lot Moved In      Factory State If the lot moves in to a feeder operation
                  (MES)         to see if the new process operation is a                                 Change         hat is not the first feeder operation of
                                control or feeder process operation. If           35                     (MES)          he segment, the LSA will adjust the
                                the process operation is a feeder, then                                                appointment's end time to equal the
                                the agent will schedule the next process                                               current time plus the process time for
                                operation. If the process operation is a                                                hat operation. It will then set an end
                                control and the agent doesn't have an                                                   ime alarm. If the feeder operation is
                                appointment for this process operation,                                                 he last feeder, the LSA will replace the
                                it will schedule this process operation.          40                                   max move appointment with an
                                I he lot has a processing appointment                                                  appropriate move appointment and
                                alctive, cancel appointments after either                                              updates the remaining transport time.
                                current appointment or following unload                Lot Moved Out     Factory State If the operation that the lot changed
                                appointment (if present). If the                                         Change         rom is a feeder operation, the LSA will
                                appointment is in "near complete'                                                      completely shrink the feeder
                                status and the next process operation is                                               appointment and cancel subsequent
                                not a control operation or there is no            45                                    eeder and maxMove appointments, and
                                next operation in the process, schedule a                                              schedule the next operation and any
                                move appointment after the current lot                                                 preceding feeder appointments. If the
                                processing appointment. If the                                                         operation that the lot changed from is a
                                appointment is near complete and the                                                   control operation, no action is taken
                                  ext operation is a control operation,                                                (next operation would have been
                                al tempt to schedule the next process             50                                   scheduled at near completion). If the
                                 O peration.   If the lot has a move                                                   operation the lot changed from is a
                                 a. ppointment    active and the move is to a                                          normal (not control or feeder) operation,
                                 machine port destination, cancel                                                      the LSA will schedule the operation to
                                  ppointments after the following load                                                 which the lot changed.
                                  nd unload appointments (if present)                  Experimental      Factory State An ERF includes special instructions on
                                  nd following lot processing                     55   Request Form      Change        how to process a particular lot. An ERF
                                       pointment. Otherwise, cancel all                (“ERF) Status     (MES)         may be attached to or removed from a
                                       pointments after the move                       Change
                                       pointment and reschedule the current
                                                                                                                       lot, and the LSA is notified when this
                                                                                                                       happens. The LSA will notify each lot
                                      rocess operation. If the lot has a                                               processing appointment's MSA and
                                        der appointment active, cancel all                                             subsequently react to appointment state
                                      ppointments after the feeder
                                      ppointment and reschedule the next          60                                   changes (if lot no longer compatible
                                  rocess operation as well as preceding                                                with any future batch appointments in
                                 feeder appointments. If the lot has a                                                 which it may be participating).
                                 load appointment active, cancel                       Override Lot      Factory State A bid request and an appointment
                                 appointments after the following unload               Appointment       Change        change listener are created and returned
                                 a) pointment.    If the lot has an unload                                             to the MSA. (This is in response to an
                                 a)    pointment active, cance                    65                                   unscheduled lot being placed on a
                                 a) pointments     after the current time. If                                          machine port.)
                Case 6:20-cv-01210 Document 1-4 Filed 12/31/20 Page 21 of 24


                                                                    US 6,968,248 B1
                                      25                                                                             26
                        TABLE 3-continued                                                                  TABLE 4-continued
                 Reactive Scheduling Activities for LSAs                                   Reactive Scheduling Activities for PM Scheduling Agents

Event              Event Type       Reactive Scheduling Activities
                                                                                 Event           Event Type Reactive Scheduling Activities
                                                                                                               This is in response to an unscheduled PM
Machine            Appointment LSA will determine if it can improve its                                        being started.
Advertises a       State Change processing appointment for the                   MES             Factory State The PMSA will appropriately update the
Time Slot                       operation at the new time slot. If so,           Machine         Change        number of occurrences of the event within
                                then the LSA cancel the appointment              Event                         any PM or Qual that depends on this event.
                                and publishes a submit bid message in            Detected                      It will then schedule any PMs or Quals
                                attempt to reschedule the appointment                                          triggered by the event occurrence what are
                                    for the advertised time slot.                                              not currently scheduled on its calendar.
                                                                                 Lot             Factory State The PMSA will reevaluate the commitment
                                                                                 Processing      Change        windows for all PMs or Quals that are
                                                                            15   Completed                     scheduled based on a count of material
                                                                                 on Machine                    processed. If the commitment window is
                                TABLE 4                                                                        invalid, the PMSA will either update the
                                                                                                               commitment window if the PM or Qual is
        Reactive Scheduling Activities for PM Scheduling Agents                                                scheduled within the new window, or it will
                                                                                                               cancel the existing appointment and
Event          Event Type   Reactive Scheduling Activities                                                     reschedule within the new window. It will
PM/Oual     Appointment The PM appointment is canceled and                                                     also schedule any PMs or Quals based on a
Appointment State Change rescheduled.                                                                          count of material processed that have
Cancelled                                                                                                      reached their trigger point and have not
Expand PM/ Appointment The MSA initiates this change when the PM                                               been schedule previously.
                                                                                 Alarm Fired Alarm Event       The PMSA will schedule any time-based PM
Qual        State Change appointment is running long. The PMSA will
Appointment              react to this change by shifting all               25                                 or Qual that has reached its trigger point and
                         appointments to the right of the PM                                                   was not previously scheduled.
                         processing appointment being expanded. The
                         appointments that cannot be shifted are
                            canceled and rescheduled. It will then
                            expand the PM appointment to the specified                                           TABLE 5
                            time.
Make PM/ Appointment The MSA initiates this change when the                              Reactive Scheduling Activities for Resource Scheduling Agents
Qual        State Change processing of the PM has been interrupted.
Appointment              The MSA will change the status of the                   Event                  Event Type Reactive Scheduling Activities
Aborted                  appointment to aborted. The PMSA will
                         reschedule the appointment.                             Appointment Start      Alarm Event This alarm indicates that the
Make PM/ Appointment The MSA initiates this change when the                 35 Time Alarm Fired                       scheduled start time of the specified
Qual        State Change MSA learns the PM has started. The MSA                  for Load (Unload)                    load (unload) appointment has
Appointment              will change appointment to a processing                 Appointment                          arrived. The resource appointment
Processing                  Status.                                                                                   scheduler will make the appointment
Make PM/ Appointment The MSA initiates this change when the PM                                                        active if it is not active. It will
Qual        State Change has completed processing and may shrink the                                                  also create an appointment end time
Appointment              appointment if appropriate. The PMSA will          40
                                                                                                                      alarm if needed. The resource
Completed                notify the processing agent, change the status                                               appointment scheduler will inform
                         to completed, and update the last occurrence                                                 the processing agent to start
                            of the PM with the current wafer count on                                                 processing the appointment.
                            the machine or current time.                         Appointment Start      Alarm Event This alarm indicates that the
Make PM    Appointment The MSA initiates this change when it is                  Time Alarm Fired                     scheduled start time of the specified
AppointmentState Change time for the following Qual to start. The                for Discharge                        discharge appointment has arrived.
Active PM/              PMSA will change the status of the                  45   Appointment                          The resource appointment scheduler
Qual                    appointment to “active'.                                                                      will make the appointment active if it
Make PM    Appointment The MSA initiates this change when it                                                          is not active. It will also create an
AppointmentState Change receives a Factory State Change indicating                                                    appointment end time alarm if
Processing              the Qual portion of the PM appointment has                                                    needed. The resource appointment
PM/Oual                 started. The PMSA will change the status of                                                   scheduler will inform the processing
                        the appointment to processing PM/Qual.              50                                        agent to start processing the
Shift PM/ Appointment The PMSA will try to move the PM                                                                appointment.
Qual       State Change appointment to the left. If it is unable to shift        Appointment End        Alarm Event This alarm indicates that the
Appointmen              left, the system will cancel the appointment             Time Alarm Fired                     scheduled end time of the specified
Left                        and reschedule it.                                   for Load (Unload)                    load (unload) appointment has
Shift PM/   Appointment The PMSA will try to move the PM                         Appointment                          arrived. The resource appointment
Qual        State Change appointment to the right. If it is unable to       55                                        scheduler will expand the
Appointmen               shift right, the system will cancel the                                                      appointment with a percentage (e.g.,
Right                    appointment and reschedule it.                                                               25%) of the originally scheduled
Shrink PM/  Appointment  The PMSA will shrink the PM appointment                                                      duration until a maximum expansion
Qual        State Change to the specified time.                                                                       percentage has been reached (e.g.,
Appointmen                                                                                                            175%). Before expanding the
Update      Appointment The PM appointment commitment window is             60
                                                                                                                      appointment, the subsequent booked
Commitmen State Change updated. The commitment window                                                                 appointments may be shifted later in
Window For               represents the PMs earliest start time and                                                   time. A new end time alarm is then
 M/Oual                  latest delivery time for a given appointment.                                                set for the expanded load (unload)
  ppointmen                                                                                                           appointment.
  verride   Appointment The PM appointment is cancelled                          Appointment End        Alarm Event This alarm indicates that the
 M/Oual     State Change within the calendar if it exist. It will                Time Alarm Fired                     scheduled end time of the specified
A ppointmen              then create a bid request and appointment          65   for Charge                           charge appointment has arrived.
                         change listener and return it to the MSA.               Appointment                          The resource appointment scheduler
                 Case 6:20-cv-01210 Document 1-4 Filed 12/31/20 Page 22 of 24


                                                                    US 6,968,248 B1
                                    27                                                                                   28
                          TABLE 5-continued                                                                    TABLE 5-continued
        Reactive Scheduling Activities for Resource Scheduling Agents                        Reactive Scheduling Activities for Resource Scheduling Agents
                                                                                5
Event                  Event Type     Reactive Scheduling Activities                 Event                  Event Type    Reactive Scheduling Activities
                                     will expand the appointment with a                                                   the calendar, the RSA will rearrange
                                     percentage (i.e., 25%) of the                                                        its load appointment and their
                                     originally scheduled duration until a                                                participants.
                                     maximum expansion percentage has                Carrier Arrived        Factory State The EI notifies the RSA that a carrier
                                     been reached (i.e., 175%). Before                                      Change        has arrived. If it carries the expected
                                     expanding the appointment, the                                                       lot, the RSA will change the
                                     subsequent booked appointments may                                                   corresponding resource load lot
                                     be shifted later in time. A new end                                                  appointment state to the ready status.
                                     ime alarm is then set for the                   Load Update            Factory State Upon notification by the EI, if the
                                 expanded charge appointment.                                               Change        corresponding load appointment is
Machine Batch       Appointment The MSA initiates this change when              15                                        not the first one in the batch job, the
Appointment         State Change he start time for the corresponding                                                      RSA will first shrink the previous
Changes. Its Status              machine batch appointment has                                                            load appointment, and pull the
to Active                        arrived. The RSA will change the                                                         follow-up load appointment to earlier
                                 corresponding appointment status of                                                      start time, the appointment state of
                                  he current charge appointment to                                                        the previous load appointment will be
                                     active, and a new end time alarm is                                                    hanged to the completed status. The
                                    set for the activated charge                                                           ind time alarm for the previous load
                                    appointment.                                                                          appointment will be cancelled. The
Machine Batch          Appointment The MSA initiates this change when                                                     PMSA will change the next load
Appointment            State Change the machine batch appointment was                                                     appointments status to active.
Changes. Its State                  actually started. The charge                     Load Completed         Factory State Upon notification by the EI that a
to Processing                       appointment will still have the active                                  Change        load has completed, the RSA will
                                     Status.                                    25                                        shrink the corresponding load
Machine Batch      Appointment The MSA initiates this change when                                                         appointment, cancel the end time
Appointment        State Change the processing of the corresponding                                                       alarm and change the appointment
Changes. Its State              machine batch appointment was                                                             S    ate of the last load
to Completed                    actually completed. The RSA will                                                           ppointment to the completed status.
                                                                                                                          al
                                change the appointment state of the                  Charge Started         E Event       Upon notification from the EI that
                                corresponding discharge appointment                                                       charging has started, the RSA will
                                to the completed status.                                                                  change the charge appointment state
Lot Load (Unload) Appointment The LSA initiates this change when a                                                        to the processing status.
Appointment        State Change lot load appointment was shifted to a                Charge Completed       EI Event      Upon notification from the EI that a
Shifted to Later                later time. The RSA will rearrange its                                                     harge is complete, the RSA will
Time                            corresponding load appointments, and                                                       hrink the charge appointment,
                                shift other appointments on its                 35                                             ancel the end time alarm, and
                                calendar if necessary. If the                                                                  hange the charge appointment
                                appointment has a start time alarm,                                                            ate to the completed status. If
                                the alarm update will be performed.                                                           here are some follow-up
Machine Batch      Appointment The MSA initiates this change or                                                                ppointments, it will pu
Appointment        State Change responding the change from the lot                                                             nload appointments to earlier
Shifted Right to                scheduling calendar when a machine              40                                             art time, and start the unload
Later Time                      batch appointment was shifted to later                                                      ppointment.
                                     time. The RSA will shift the                    Discharge Started      EI Event      Upon notification from the EI that a
                                    corresponding charge and discharge                                                    discharge has started, the RSA will
                                    appointment to later time. Other                                                      change the discharge appointment
                                    appointments on its calendar may                                                      state to the processing status.
                                    also get shifted.                           45
                                                                                     Unload Started         E Event       Upon notification from the EI that
Machine Batch          Appointment The MSA initiates this change when                                                     unloading has started,
Appointment            State Change a machine batch appointment was                                                       change the first unload appointment
Shrunk                              shrunk. If the discharge appointment                                                  state to the processing status.
                                     is not activated, the RSA will shift            Unload Update          E Event       Upon notification from the EI, an
                                     the corresponding discharge                                                          unload appointment is updated. If the
                                     appointment to earlier time, otherwise                                               corresponding unload appointment is
                                     it will shrink the discharge               50                                        not the last one in the unload start
                                      ppointment. The start time alarm or                                                 event, the RSA will shrink the
                                    ind time alarm for the discharge                                                      corresponding unload appointment,
                                    ppointment may need to be updated.                                                    cancel its end time alarm and change
Machine Batch
Appointment
                                      E.
                       Appointment e MSA initiates this change when                                                       its status to the completed status.
                       State Change machine batch appointment was                                                         The RSA will then pull the next
Expanded                            xpanded. If the discharge                   55                                        unload appointment to earlier time
                                      ppointment is not activated, the RSA                                                and start processing the next unload
                                       ill shift the corresponding discharge                                              appointment. If the corresponding
                                      ppointment to later time, other wise                                                unload appointment is the last one
                                     it will expand the discharge                                                         in the unload start event, the RSA
                                     al ppointment.   The start time alarm or                                             will wait for unload completed event.
                                     end time alarm for the discharge           60   Unload Completed       EI Event      Upon notification from the EI that an
                                     appointment may need to be updated.                                                  unload has completed, the RSA will
Load Start             Factory State The equipment interface (“EI)                                                        shrink the unload appointment, cancel
                       Change (EI) notifies the RSA that a load has                                                       its end time alarm and change the
                                     started. The RSA reacts depending on                                                 appointment state to the completed
                                     whether the lots that were loaded                                                    Status.
                                     were expected or unexpected. If all             Unexpected Unload EI Event           Upon notification from the EI that an
                                     the lot are expected, but loading order    65 Started                                unload has unexpectedly started (i.e.,
                                     is different from the appointments on                                                the next appointment is not an unload
                 Case 6:20-cv-01210 Document 1-4 Filed 12/31/20 Page 23 of 24


                                                                    US 6,968,248 B1
                                    29                                                                           30
                                                                                     It should be borne in mind, however, that all of these and
                          TABLE 5-continued                                        Similar terms are to be associated with the appropriate
                                                                                   physical quantities and are merely convenient labels applied
        Reactive Scheduling Activities for Resource Scheduling Agents              to these quantifies. Unless Specifically Stated or otherwise as
Event                  Event Type    Reactive Scheduling Activities                may be apparent, throughout the present disclosure, these
                                                                                   descriptions refer to the action and processes of an electronic
                                     appointment or the transfer sequence          device, that manipulates and transforms data represented as
                                     is different from the scheduled one)          physical (electronic, magnetic, or optical) quantities within
                                     the RSA will change the scheduled
                                     unload appointments, and make the             Some electronic device's Storage into other data Similarly
                                     first one active. Overlapping                 represented as physical quantities within the Storage, or in
                                     appointment may get shifted to later          transmission or display devices. Exemplary of the terms
                                     time or cancelled.
Unexpected Load        E Event       Upon notification from the EI that a          denoting Such a description are, without limitation, the terms
Started                              load has unexpectedly started (i.e.,          “processing,” “computing,” “calculating,” “determining.”
                                     the next appointment is not a load            “displaying,” and the like.
                                     appointment or the transfer sequence     15      Note that the software implemented aspects of the inven
                                     is different from the scheduled one),         tion are typically encoded on Some form of program Storage
                                     if there is a lot in the list that is
                                     not one of the participant of the next        medium or implemented over Some type of transmission
                                     charge appointment, the RSA passes            medium. The program Storage medium may be magnetic
                                     a lot list and batch ID to a MSA for
                                     appropriate response. If all the lots
                                                                                   (e.g., a floppy disk or a hard drive) or optical (e.g., a compact
                                     are in the next charge appointment,           disk read only memory, or “CD ROM'), and may be read
                                     but the transfer sequence is different        only or random access. Similarly, the transmission medium
                                     from the schedule appointments, the           may be twisted wire pairs, coaxial cable, optical fiber, or
                                     RSA will reschedule the load                  Some other Suitable transmission medium known to the art.
                                     appointments.
                                                                                   The invention is not limited by these aspects of any given
                                                                              25   implementation.
   Note that, as booked appointments are shifted, canceled,                           This concludes the detailed description. The particular
shrunk, expanded, and rescheduled, the changes can ripple                          embodiments disclosed above are illustrative only, as the
through the process flow and, in particular, the calendars.                        invention may be modified and practiced in different but
Changes are instituted by a Single Software agent, but a                           equivalent manners apparent to those skilled in the art
changed appointment may be booked on multiple calendars.                           having the benefit of the teachings herein. Note that further
The changes must consequently be communicated to the                               variations not discussed may be employed in Still other
other Software agents So they can update their calendars                           embodiments. Furthermore, no limitations are intended to
respectively. This is true also of other types of events in the                    the details of construction or design herein shown, other than
                                                                                   as described in the claims below. It is therefore evident that
process flow.                                                                 35   the particular embodiments disclosed above may be altered
   In the illustrated embodiment, the invention is imple                           or modified and all Such variations are considered within the
mented using object oriented programming (“OOP”) tech                              Scope and Spirit of the invention. Accordingly, the protection
niques, although the invention may be implemented using                            Sought herein is as Set forth in the claims below.
techniques that are not object oriented. The Software agents                         What is claimed:
265 are implemented as objects and are intelligent, State                     40     1. A method for Scheduling in an automated manufactur
aware, and are imbued with Specific goals for which they                           ing environment, comprising:
autonomously initiate behaviors to achieve. Their behavior                           automatically detecting an occurrence of a predetermined
is relatively simple and is partially configurable through                              event in an integrated, automated process flow;
Scripts and properties. The behavior is designed to achieve                          automatically notifying a Software Scheduling agent of the
Selected goals. Such as achieving an assigned lot due date,                   45        occurrence; and
achieving a predefined level of quality, maximizing machine                          reactively Scheduling an action from the Software Sched
utilization, and Scheduling opportunistic preventive mainte                             uling agent responsive to the detection of the predeter
nance. The helper class is a class of objects to which various                          mined event.
objects that are Software agents 265 delegate various respon                          2. The method of claim 1, wherein automatically detect
Sibilities or that provide Some useful Service in the proceSS                 50   ing the occurrence of the predetermined event includes
flow 100. Publishers and listeners, mentioned above, are                           detecting an unplanned event or an unexpected event.
also helper class objects.                                                            3. The method of claim 1, wherein automatically detect
   Thus, Some portions of the detailed descriptions herein                         ing the occurrence of the predetermined event includes
are presented in terms of a Software implemented proceSS                           detecting an occurrence of an appointment State change.
involving Symbolic representations of operations on data                      55      4. The method of claim 3, wherein automatically detect
bits within a memory in a computing System or a computing                          ing the appointment State change includes detecting at least
device. These descriptions and representations are the means                       one of an appointment cancellation, an appointment expan
used by those in the art to most effectively convey the                            Sion, an appointment shrinking, an appointment abort, an
Substance of their work to others skilled in the art. The                          appointment changing Status, an appointment shift, an
proceSS and operation require physical manipulations of                       60   appointment override, an transport time update, a load time
physical quantities. Usually, though not necessarily, these                        update, an unload time update, a lot joining a batch, a lot
quantities take the form of electrical, magnetic, or optical                       leaving a batch, canceling a lot from a batch, and a com
Signals capable of being Stored, transferred, combined, com                        mitment window update.
pared, and otherwise manipulated. It has proven convenient                            5. The method of claim 1, wherein automatically detect
at times, principally for reasons of common usage, to refer                   65   ing the predetermined event includes detecting at least one
to these signals as bits, values, elements, Symbols, charac                        of an appointment cancellation, an appointment expansion,
ters, terms, numbers, or the like.                                                 an appointment Shrinking, an appointment abort, an appoint
             Case 6:20-cv-01210 Document 1-4 Filed 12/31/20 Page 24 of 24


                                                     US 6,968,248 B1
                              31                                                                     32
ment becoming active, an appointment nearing completion,                an alarm firing for an appointment Start time and an alarm
an appointment completing, an appointment shift, an                     firing for an appointment end time.
appointment override, and a commitment window update,                      14. An automated manufacturing environment, compris
detection of a downtime occurrence; a machine becoming                  ing:
available; a PM/Oual being detected; a chamber going               5       an integrated, automated process flow; and
down; a chamber becoming available, a change in machine                    a computing System, including a plurality of Software
capabilities, a change in machine types, an addition of a                    Scheduling agents residing thereon, the Software Sched
process, an addition of a proceSS operation; a lot arriving at               uling agents being capable of reactively Scheduling
a machine; a lot process changed, a lot placed on hold, a lot                 appointments for activities in the process flow respon
released from hold, a lot priority changed, a lot due date                   Sive to an automatic detection and notification of a
changed, a lot wafer count changed, a lot proceSS operation                   plurality of predetermined events.
changed, a lot departing a machine, an alarm firing for an                 15. The automated manufacturing environment of claim
appointment start time and an alarm firing for an appoint               14, further comprising a plurality of publishers and Sub
ment end time.                                                          Scribers capable of detecting an occurrence of one of the
  6. The method of claim 1, wherein automatically notify           15   predetermined events in the process flow and notifying one
ing the Software Scheduling agent of the occurrence                     of the Software Scheduling agent of the occurrence.
includes:                                                                  16. The automated manufacturing environment of claim
   Sending an indication of the occurrence to a publisher,              15, wherein the automatic detection of the predetermined
   publishing the occurrence from the publisher to a Sub                event includes detecting an unplanned event or an unex
      Scribing listener; and                                            pected event.
   calling the Software Scheduling agent from the Subscrib                 17. The automated manufacturing environment of claim
      ing listener.                                                     15, wherein the automatic detection of the predetermined
   7. The method of claim 1, wherein reactively scheduling              event includes detecting an occurrence of an appointment
the action includes at least one of aborting a Scheduled                State change.
appointment in progreSS, canceling a Scheduled appointment         25
                                                                           18. The automated manufacturing environment of claim
duration of a Scheduled appointment; shrinking the duration             15, wherein the automatic notification of the Software sched
of a Scheduled appointment; shifting a Scheduled appoint                uling agent of the occurrence includes:
ment; adding new processing capabilities, deleting old pro                Sending an indication of the occurrence to a publisher;
cessing capabilities, Setting an alarm; canceling an alarm;               publishing the occurrence from the publisher to a Sub
and changing the Status of an appointment.                                   Scribing listener; and
   8. The method of claim 1, further comprising proactively               calling the Software scheduling agent from the Subscrib
scheduling an appointment with which the predetermined                       ing listener.
event is associated.
   9. The method of claim 8, wherein proactively scheduling               19. The automated manufacturing environment of claim
the appointment includes proactively Scheduling the                35   15, wherein reactively Scheduling the action includes at least
appointment from the Software Scheduling agent.                         one of aborting a Scheduled appointment in progress, can
   10. The method of claim 1, wherein detecting the occur               celing a Scheduled appointment before it begins, Scheduling
rence of the predetermined event includes detecting an                  a new appointment; Starting a Scheduled appointment;
occurrence of a factory State change.                                   expanding the duration of a Scheduled appointment, Shrink
   11. The method of claim 10, wherein automatically               40   ing the duration of a Scheduled appointment, shifting a
detecting the factory State change includes detecting at least          Scheduled appointment; adding new processing capabilities,
one of detection of a downtime occurrence, a machine                    deleting old processing capabilities, Setting an alarm; can
becoming available; a PM/Qual being detected; a chamber                 celing an alarm; and changing the Status of an appointment.
going down; a chamber becoming available, a change in                     20. The automated manufacturing environment of claim
machine capabilities, a change in machine types, an addition       45   15, further comprising proactively Scheduling an appoint
of a process, an addition of a process operation; a lot arriving        ment with which the predetermined event is associated.
at a machine; a lot process changed, a lot placed on hold, a              21. The automated manufacturing environment of claim
lot released from hold, a lot priority changed, a lot due date          15, wherein the automatic detection of the predetermined
changed, a lot wafer count changed, a lot proceSS operation             event includes detecting an occurrence of a factory State
changed, and a lot departing a machine.                            50   change.
   12. The method of claim 1, wherein detecting the occur                 22. The automated manufacturing environment of claim
rence of the predetermined event includes detecting an                  15, wherein the automatic detection of the predetermined
occurrence of an alarm event.                                           event includes detecting an alarm event.
   13. The method of claim 12, wherein automatically
detecting the alarm event includes detecting at least one of
